     Case 1:13-cv-00657-PGG-HBP Document 309 Filed 06/11/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x
                                   :
 THE MARTIN HILTI FAMILY TRUST, :
                                   :    13-CV-0657 (PGG)
                     Plaintiff,    :
        -against-                  :
                                   :    ORAL ARGUMENT REQUESTED
 KNOEDLER GALLERY, LLC             :
 d/b/a KNOEDLER & COMPANY, et al., :
                                   :
                    Defendants.    :
-------------------------------x


                    MEMORANDUM OF LAW IN SUPPORT OF
                     DEFENDANTS’ MOTION IN LIMINE #2:
               TO EXCLUDE EVIDENCE RELATED TO DEFENDANT
                   MICHAEL HAMMER’S KNOWLEDGE OF OR
            PARTICIPATION IN ANY ONGOING FRAUDULENT SCHEME
            ALLEGED TO HAVE OCCURRED AT KNOEDLER GALLERY




Dated: June 10, 2019     WINSLETT STUDNICKY McCORMICK & BOMSER LLP
                         James H. Neale
                         Usher Winslett
                         Rafael Guillermety
                         6 East 39th Street
                         New York, New York 10016
                         Telephone (646) 583-0765
                         Attorneys for Defendants

                         QUINN EMANUEL URQUHART & SULLIVAN LLP
                         Luke Nikas
                         51 Madison Avenue, 22nd Floor
                         New York, New York 10010
                         Telephone (212) 849-7228
                         Co-counsel for Defendant Knoedler LLC
     Case 1:13-cv-00657-PGG-HBP Document 309 Filed 06/11/19 Page 2 of 4



I.     PRELIMINARY STATEMENT

       The remaining claims in this action – for fraud, fraudulent concealment, aiding and abetting

fraud and conspiracy to defraud – are alleged to have involved “an ongoing scheme”1 to sell forged

paintings to customers of Knoedler Gallery. See, e.g., Second Amended Complaint (Dkt. No. 163)

¶¶ 30-31. Defendant Michael Hammer was alleged to have participated directly in the frauds. See,

e.g., id. ¶¶ 30, 412-13, 421. Hammer and defendant 8-31 Holdings are also alleged to be liable on

an alter ego basis for the alleged fraud of Knoedler. Id. ¶¶ 290-293, 402-03, 430-31.

       As pleaded, the alter ego claims depend in significant part on allegations that Hammer,

individually and via his alleged control of 8-31 Holdings, “exercised complete domination and

management of Knoedler and used that domination and control to convey the forged work to

Plaintiff thereby injuring Plaintiff.” Id. ¶¶ 402-03, 430-31. Similarly, Plaintiff alleged that

“Hammer used his complete domination and control over 8-31 and Knoedler to unilaterally make

key decisions to try to keep the Scheme going ….” Id. ¶ 292.

       In its Memorandum Opinion & Order dated May 8, 2019 (Dkt. No. 253, the “SJ Decision”),

this Court granted summary judgment to Hammer, dismissing Plaintiffs’ fraud, fraudulent

concealment, aiding and abetting fraud, aiding and abetting fraudulent concealment, conspiracy to

commit fraud, and conspiracy to commit fraudulent concealment claims. The Court ruled:

       Plaintiffs have not demonstrated that Hammer (1) had actual knowledge of an ongoing
       fraud scheme at the Gallery; (2) agreed to commit fraud at the Gallery; or (3) knowingly
       and intentionally provided substantial assistance to those allegedly defrauding the Gallery's
       customers. Accordingly, Hammer is entitled to summary judgment on Plaintiffs’ common
       law fraud claims.




 1
   The Court having dismissed Plaintiff’s RICO claims, the existence of a “scheme” is no longer
relevant to any injury claimed by Plaintiff, which can only have occurred as a result of its purchase
of a single purported Rothko work from Knoedler Gallery in November 2002.



                                                -2-
     Case 1:13-cv-00657-PGG-HBP Document 309 Filed 06/11/19 Page 3 of 4



Id. at 42-43. The Court’s disposition of these issues on summary judgment is law of the case,

precluding them from being reopened at trial. See Grocery Haulers, Inc. v. C&S Wholesale

Grocers, Inc., No. 11-CV-3130, 2013 WL 342693 at *1-3 (S.D.N.Y. Jan. 29, 2013) (JSR);

Disability Advocates, Inc. v. Paterson, No. 03-CV-3209, 2009 WL 1312112 at *1-2 (E.D.N.Y.

May 8, 2009) (“This trial … will resolve disputed issues of fact; it will not be an opportunity for

Defendants to present ‘additional or different evidence than was before the Court on the motion

for summary judgment’”); Cary Oil Co. v. MG Refining & Marketing, Inc., 257 F.Supp.2d 751,

764 (S.D.N.Y. 2003) (VM) (granting motion in limine to preclude relitigation at trial of issues

determined on summary judgment).

       Accordingly, Plaintiff should be precluded at trial from offering evidence, in support of its

alter ego claims or otherwise, to the effect that defendant Michael Hammer (1) had actual

knowledge of an ongoing fraud scheme at the Gallery; (2) agreed to commit fraud at the Gallery;

or (3) knowingly and intentionally provided substantial assistance to those allegedly defrauding the

Gallery's customers.

Dated: New York, New York
       June 10, 2019
                                              Respectfully submitted,
                                              WINSLETT STUDNICKY McCORMICK
                                              & BOMSER LLP


                                              By _______s/James H. Neale_________________
                                                      James H. Neale
                                                      Usher Winslett
                                                      Rafael Guillermety
                                              6 East 39th Street
                                              New York, New York 10016
                                              Telephone (646) 583-0765
                                              Attorneys for Defendants




                                               -3-
Case 1:13-cv-00657-PGG-HBP Document 309 Filed 06/11/19 Page 4 of 4



                              Of Counsel,

                              QUINN EMANUEL URQUHART
                              & SULLIVAN LLP
                              Luke Nikas
                              51 Madison Avenue, 22nd Floor
                              New York, New York 10010
                              Telephone (212) 849-7228
                              Co-counsel for Defendant Knoedler LLC




                               -4-
